TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2022



                                     NO. 03-22-00217-CV


                                        S. C., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating appellant’s parental rights signed by the trial court

on April 12, 2022. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the decree. Therefore, the Court affirms the trial court’s

termination decree. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.